As filed with the Securities and Exchange Commission on July 17, 2017 Registration No. 33-56339 811-07237 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. / / Post-Effective Amendment No. 181 / X / and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. 179 / X / (Check appropriate box or boxes) PUTNAM INVESTMENT FUNDS (Exact name of registrant as specified in charter) One Post Office Square, Boston, Massachusetts 02109 (Address of principal executive offices) Registrant's Telephone Number, including Area Code (617) 292-1000 It is proposed that this filing will become effective (check appropriate box) / / immediately upon filing pursuant to paragraph (b) / X / on June 30, 2017 pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a) (1) / / on (date) pursuant to paragraph (a) (1) / / 75 days after filing pursuant to paragraph (a) (2) / / on (date) pursuant to paragraph (a) (2) of Rule 485. If appropriate, check the following box: / / this post-effective amendment designates a new effective date for a previously filed post-effective amendment. ROBERT T. BURNS , Vice President PUTNAM INVESTMENT FUNDS One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: BRYAN CHEGWIDDEN , Esquire ROPES & GRAY LLP 1211 Avenue of the Americas New York, New York 10036 This Post-Effective Amendment relates solely to the Registrant's Putnam Small-Cap Value Fund series. Information contained in the Registrant's Registration Statement relating to any other series of the Registrant is neither amended nor superseded hereby. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act of 1933, as amended, and has duly caused this Amendment to its Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Boston, and The Commonwealth of Massachusetts, on the 17 th day of July, 2017. Putnam Investment Funds By: /s/	Jonathan S. Horwitz, Executive Vice President, Principal Executive Officer and Compliance Liaison Pursuant to the requirements of the Securities Act of 1933, as amended, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated: Signature Title Jameson A. Baxter*** Chair, Board of Trustees Kenneth R. Leibler*** Vice Chair, Board of Trustees Robert L. Reynolds*** President and Trustee Jonathan S. Horwitz*** Executive Vice President, Principal Executive Officer and Compliance Liaison Janet C. Smith** Vice President, Principal Financial Officer, Principal Accounting Officer and Assistant Treasurer Liaquat Ahamed*** Trustee Ravi Akhoury*** Trustee Barbara M. Baumann*** Trustee Katinka Domotorffy*** Trustee Catharine Bond Hill* Trustee Paul L. Joskow*** Trustee Robert E. Patterson*** Trustee George Putnam, III*** Trustee Manoj P. Singh* Trustee By: /s/ Jonathan S. Horwitz, as Attorney-in-Fact July 17, 2017 * Signed pursuant to power of attorney filed in Post-Effective Amendment No. 179 to the Registrant’s Registration Statement on May 23, 2017 ** Signed pursuant to power of attorney filed in Post-Effective Amendment No. 122 to the Registrant’s Registration Statement on November 26, 2012. *** Signed pursuant to power of attorney filed in Post-Effective Amendment No. 171 to the Registrant’s
